Case 2:17-cr-00106-JDL Document 70 Filed 07/21/21 Page 1 of 4              PageID #: 172




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


UNITED STATES OF AMERICA,                 )
                                          )
       v.                                 )      2:17-cr-00106-JDL
                                          )
MICHAEL BREWER,                           )


                  RECOMMENDED DECISION ON MOTION FOR
               AN ORDER REGARDING CREDIT FOR TIME SERVED

       Defendant moves for an order directing the Bureau of Prisons to give him credit for

certain time he was in jail before his sentencing. (Motion, ECF No. 67.) Following a

review of the record and Defendant’s motion, I recommend the Court deny the relief

requested.

                 FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Defendant was evidently taken into custody at the Two Bridges Regional Jail on

Maine state charges on May 13, 2017. (Motion at 2.) On August 9, 2017, Defendant was

indicted in federal court for knowingly possessing a firearm after having been convicted of

crimes punishable by a term of imprisonment exceeding one year in violation of 18 U.S.C.

§§ 922(g)(1), 924(a), and 924(e)(1). (Indictment, ECF No. 1.) Because at the time of his

arraignment Defendant was in state custody, on August 17, 2017, the Court issued a writ

of habeas corpus ad prosequendum ordering the U.S. Marshal to take custody of Defendant

because Defendant’s attendance was necessary for an initial appearance and arraignment

on August 25, 2017. (Writ, ECF No. 5.) The Court issued a detention order after

Defendant’s arraignment on August 25, 2017. (Order of Detention, ECF No. 13.)
Case 2:17-cr-00106-JDL Document 70 Filed 07/21/21 Page 2 of 4                 PageID #: 173




       Defendant pled guilty in October 2017. (Change of Plea Hearing, ECF No. 20.) On

May 2, 2018, after subtracting 104 days for time in custody for which Defendant would

not otherwise receive credit, which the Court rounded up to four months, the Court

sentenced Defendant to a term of imprisonment of forty-seven months. (Sentencing

Transcript at 37, ECF No. 40; Judgment, ECF No. 34.) The Court considered the likelihood

that Defendant could face additional sentences in state court, but the Court left for the state

court the issue of whether consecutive or concurrent sentences were appropriate.

(Sentencing Transcript at 38.)

       Between August 25, 2017 and May 10, 2018, Defendant was evidently detained by

the U.S. Marshal at the Cumberland County Jail. (Motion at 2.) Defendant asserts that he

was sentenced on the state charges and discharged the state sentences on July 23, 2020, but

he did not enter a federal prison until April 15, 2021. (Id.) Defendant also asserts that he

did not receive credit on his state sentences for the time in Cumberland County Jail between

August 2017 and May 2018, and Defendant has been informed that he will not receive

credit for that time toward his federal sentence. (Id. at 2–3.)

                                        DISCUSSION

       Defendant asks the Court to order the Bureau of Prisons to recompute his sentence

to give him credit for the time served at Cumberland County Jail between his federal

arraignment and sentencing. However, “[i]t is settled law that under 18 U.S.C. § 3585(b),

discretion to credit time served is vested in the Attorney General, through the Bureau of

Prisons . . . and not in the sentencing court.” United States v. White, 91 F. App’x 162, 163

(1st Cir. 2004); see also United States v. Wilson, 503 U.S. 329, 333–36 (1992). District

                                              2
Case 2:17-cr-00106-JDL Document 70 Filed 07/21/21 Page 3 of 4               PageID #: 174




courts may only address a defendant’s credit calculations after he or she exhausts the

Bureau of Prison’s administrative procedures and, if still dissatisfied, initiates a habeas

corpus proceeding pursuant to 28 U.S.C. § 2241 in the district court possessing authority

over the place of confinement, not the sentencing court. United States v. Wetmore, 700

F.3d 570, 574 (1st Cir. 2012); Rogers v. United States, 180 F.3d 349, 357 (1st Cir. 1999).

       This Court also lacks the authority to modify Defendant’s sentence to give him

credit for time served. “Congressional enactments have deprived the district courts of their

common-law authority to modify sentences at a defendant’s behest.” United States v.

Gonzalez-Rodriguez, 777 F.3d 37, 38 (1st Cir. 2015). “Once a district court imposes a term

of imprisonment, it may modify that term only to the extent authorized by 18 U.S.C. §

3582(c).” United States v. Griffin, 524 F.3d 71, 83 (1st Cir. 2008).

       Under § 3582(c), the sentencing court may: (1) correct an arithmetical, technical or

other clear error within 14 days after sentencing, id. § 3582(c)(1)(B), Fed. R. Crim. P.

35(a); (2) reduce a sentence upon the government’s motion within one year of sentencing

if the defendant provided substantial assistance investigating or prosecuting another

person, id. § 3582(c)(1)(B), Fed. R. Crim. P. 35(b); (3) modify a sentence that was based

on a guideline range which the Sentencing Commission subsequently lowered, id. §

3582(c)(2); (4) shorten a sentence for an elderly defendant no longer a danger to others, id.

§ 3582(c)(1)(A)(ii); and (5) reduce a sentence for extraordinary and compelling reasons,

such as terminal illness, serious physical or cognitive impairment, or the death or

incapacitation of the caregiver of a minor child, spouse or partner, id. § 3582(c)(1)(A)(i),

U.S.S.G. § 1B1.13 Application Note. Beyond that “handful of narrowly circumscribed

                                             3
Case 2:17-cr-00106-JDL Document 70 Filed 07/21/21 Page 4 of 4                 PageID #: 175




exceptions,” the sentencing court “has no jurisdiction to vacate, alter, or revise a sentence

previously imposed.” United States v. Mercado-Flores, 872 F.3d 25, 28 (1st Cir. 2017).

       Because none of the exceptions applies to Defendant’s sentence and because the

sentence is final, this Court lacks the statutory authority to modify the sentence to give

Plaintiff the relief he seeks.

                                        CONCLUSION

       Based on the foregoing analysis, I recommend the Court deny the relief requested

in Defendant’s motion.

                                          NOTICE

              A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, within fourteen
       (14) days of being served with a copy thereof. A responsive memorandum
       shall be filed within fourteen (14) days after the filing of the objection.

              Failure to file a timely objection shall constitute a waiver of the right
       to de novo review by the district court and to appeal the district court’s order.

                                           /s/ John C. Nivison
                                           U.S. Magistrate Judge

Dated this 21st day of July, 2021.




                                              4
